Title: To Thomas Jefferson from Thomas Moore, 9 February 1808
From: Moore, Thomas
To: Jefferson, Thomas


                  
                     
                     Baltimore 2nd. Mo 9th. 1808
                  
                  Herewith is forwarded the Report of the Commissioners on the western Road—I hope no inconvenience will arise from some delay which has taken place in consequence of the miscarriage of a package from Elie Williams to me—
                  If the subject should be taken up by Congress & a Committee appointed, I will attend when called on to give any further information which may be deemed necessary—
                  In a few days I expect to forward a Map of the location in Sheets, on a large Scale, shewing the elevations & depressions as well as the horizontal bearings of the Route—
                  I am very Respectfully thy friend
                  
                     Thomas Moore 
                     
                  
               